DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes the phrase “displaying the augmented image on a display the vehicle”; however, it appears that this should in fact be changed to “displaying the augmented image on a display the vehicle of the vehicle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 10 (and Claims 5, 7, 14, and 16 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This indefiniteness is for the following reasons:
Firstly, independent Claim 1 requires the method to detect a vehicle or a pedestrian proximate to an intersection with at least one sensor mounted to infrastructure at the intersection, and as a separate step, provide an image of the intersection from at least one camera.  Similarly, independent Claim 10 requires the system’s DSRC device be configured to receive data broadcast from infrastructure at the intersection, and as a separate element, at least one camera providing an image of an intersection.  However, in independent Claim 1 it is not clear as to whether or not the “at least one sensor” used to detect a vehicle or a pedestrian proximate an intersection is the same element as the “at least one camera” that provides an image of the intersection (wherein the image may thus be the means for detection of the vehicle or the pedestrian proximate the intersection), since they are each claimed separately using different names.  Likewise, in independent Claim 10 it is not clear as to whether or not the “infrastructure at the intersection” used for broadcasting data is the same element as the “at least one camera” that provides an image of the intersection (wherein the image may thus be the means for determining the data to be broadcast pertaining to the intersection), since they too are each claimed separately using different names.  Fig. 4 of the drawings includes step 402 which says “sensor at intersection records data and/or images”, which indicates that “one or more cameras” may in fact be the same element as the “one or more sensors” and may also in fact be the same element as the “infrastructure at the intersection”, and if so, these three names need to be clearly claimed as one element with the same name (either “one or more cameras”, “one or more sensors”, or “infrastructure at the intersection”) rather than as possibly separate elements using different names.  While Applicant may be their own lexicographer, Applicant may not claim the same element/-s with two or more unique names.  For purposes of compact prosecution, since dependent Claims 5 and 14 each describe the at least one sensor as possibly being a camera, Examiner is interpreting the “one or more sensors” and the “infrastructure at the intersection” to in fact be the same element as the “one or more cameras” mentioned in both independent Claims 1 and 10.  Appropriate corrections are required.
Secondly, independent Claims 1 and 10 include the limitation “a vehicle or a pedestrian proximate to an/the intersection”; however, the term “proximate to an/the intersection” is subjective and indefinite.  Two atoms in a molecule may be considered “proximate” to each other and the scale is in nanometers, whereas two neighboring galaxies in our universe may be considered “proximate” to each other and the scale is millions of kilometers or even light years.  As such, there is an indefinite range associated with what may fall within “proximate to an intersection” and what may fall out of the range of “proximate to an intersection”.  It is suggested 
Thirdly, independent Claims 1 and 10 include the term “a vehicle” or “the vehicle” in several locations; however, there is clear reference to “a vehicle or a pedestrian” that is proximate to an/the intersection, but then there is also clear reference to just “a vehicle” without any reference to proximity to an/the intersection.  As such, it is unclear as to whether or not these are the same vehicle (and if so, there should only be one use of “a vehicle” and all other uses should say “the vehicle” or “said vehicle”) or if they are meant to be different vehicles (and if so, the two vehicles need to be clearly differentiated from one another, for example, by saying “a first vehicle” and “a second vehicle”, or “a potential hazard vehicle” and “a host vehicle”, or the like).  Additionally, if there is the possibility of there being multiple vehicles, the use of “the vehicle” alone creates an antecedent basis issue as it becomes unclear as to which of the multiple vehicles it is referring.  For purposes of compact prosecution Examiner is interpreting “a/the vehicle or a/the pedestrian” that is proximate to an/the intersection to instead be “a potential hazard vehicle or a potential hazard pedestrian” that is proximate to an/the intersection, and the other use of “a/the vehicle” without any reference to proximity to an/the intersection to instead be “a host vehicle”.  Appropriate corrections are required.
Claims 5 and 14 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and additionally, these claims are additionally rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These rejections are being made for the following reasons:
Firstly, each of these dependent claims describe both “short-range” and/or “long-range” radar; however, these ranges are open-ended as it is not clear as to what makes a range short versus what makes a range long.  Since both “short-range radar” and “long-range radar” are both 
Secondly, these claims each recite the limitation "the at least one sensor"; however, there is insufficient antecedent basis for this limitation in Claim 14, as there is no first mentioning of “at least one sensor” within its claim body nor the claim body of independent Claim 10, which this claim is dependent upon.  Furthermore, the entirety of Claim 14 discusses what kind of sensor the at least one sensor could be; however, this is not further limiting to the augmented visualization system of independent Claim 10, as there is no requirement for said at least one sensor.  As such, Claim 14 is only drawn to a non-claimed element which is not part of the claimed system of independent Claim 10, and thus dependent Claim 14 is not further limiting the subject matter of the claim upon which it depends.  In the case of dependent Claim 5, while there is not an equivalent antecedent basis issue since “one or more sensors” are already mentioned in independent Claim 1, if these “one or more sensors” are in fact the same as the “one or more cameras” already mentioned in independent Claim 1 (see 35 USC 112(b) rejection against Claims 1 and 10 above, starting with “Firstly”, for further details), then dependent Claim 5 also fails to further limit the subject matter of the claim upon which it depends, for the same reasons mentioned above pertaining to dependent Claim 14.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing et al. (US 2016/0260326), herein “Ng-Thow-Hing”, in view of NPL: Vehicle Based Data and Availability by Brian Cronin (shown via WayBackMachine.org to have been first posted online on 24 Feb 2013: https://web.archive.org/web/20130224013417/https://www.its.dot.gov/itspac/october2012/PDF/data_availability.pdf), herein “Cronin”, further in view of Morikawa et al. (US 2015/0339534), herein “Morikawa”, and further in view of Yoshida et al. (US 2016/0082840), herein “Yoshida”.
Regarding Claim 1 (Independent), Ng-Thow-Hing discloses an intelligent intersection safety control method (“a pedestrian intersection alert system and method thereof”, Paragraph 2) comprising:
detecting a potential hazard vehicle or a potential hazard pedestrian within a maximum detection range of at least one camera at an intersection wherein the at least one is mounted to infrastructure at the intersection (“Through at least one sensor, pedestrians can be detected at the intersection”, Paragraph 23, “The target sensor(s) 308 can detect the presence or absence of, and a location of pedestrians 312 and 350. While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304. Target sensor(s) 308 can include, but are not limited to, cameras, LIDAR, photoelectric sensors, or radar. Other types of sensor(s) 308, or a combination of sensor(s) 308, can be used. In one embodiment, the sensor(s) can be used to determine a pedestrian's intentions and whether they intend to go into the crosswalk with such determinations being relevant for display on the indicator 120”, Paragraph 36, intersection 400);
broadcasting a basic safety message (BSM) with a dedicated short range communication (DSRC) device, the BSM comprising a location, a speed, and a direction of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection (see discussion below pertaining to Cronin);
estimating a trajectory of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection based on the location, the speed, and the direction of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection (see discussion below pertaining to Morikawa);
predicting risk of collision between the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection and a host vehicle based on the trajectory of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection (see discussion below pertaining to Morikawa);
providing an image of the intersection from the at least one camera (“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304. Target sensor(s) 308 can include, but are not limited to, cameras…”, Paragraph 36);
potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection and the host vehicle, wherein coordinates (i.e. the x, y, and/or z positioning of each object/pedestrian in the real world intersection converted into the associated x, y, and/or z positioning of each pedestrian/object in the field of view of the indicator 120) of the bounded portion in the image correspond to the location of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection(“Detected pedestrians can be placed as dots within the augmented reality indicator showing locations of the pedestrians within the intersection”, Paragraph 23, “an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian intersection alert system”, Paragraph 26, “FIG. 7 illustrates an exemplary point of view 700 as the driver 302 is at the intersection 400 and the augmented reality indicator 120 is populated with pedestrian indicia 704 and 706…The target 3D mapping 342 can spatially overlay indicia 704 and 706 for the corresponding detected pedestrians 708 and 710 on the augmented reality indicator 120 projected by the volumetric head-up display 106 in the form of corresponding dots. In one embodiment, when a large number of pedestrians are detected, the dots 704 and 706 can be grouped together to form larger indicia. While represented as dots 704 and 706, other indicia can be used including avatars or a three-dimensional form”, Paragraphs 45-46; note that the augmented reality indicator 120 as shown in Fig. 1 shows an exemplary indicia shape (i.e. circle) that is in fact bounding a portion of the image that represents the location of at least the occluded pedestrian, and this particular shape can take any other form per the above cited portions of Paragraphs 45-46; also see the discussion below pertaining to Yoshida); and
volumetric head-up display 106) of the host vehicle (“an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian intersection alert system”, Paragraph 26, “field of view 344 of the driver 302…vantage point 330 of the driver 302”, Paragraphs 37-38, “The augmented reality controller 230 can have a target 3D mapping component 342 to three dimensionally map the augmented reality indicator 120 showing the intersection with spatially overlaid pedestrians through the volumetric head-up display 106. The volumetric head-up display 106 can be capable of projecting multiple focal planes including a ground plane with respect to a vantage point 330 of the driver 302”, Paragraph 38, “The sensor(s) 308 can identify pedestrians crossing the intersection as well”, Paragraph 40, “Pedestrian detections can be based on the detected speed of the pedestrian, for example, the faster a pedestrian moves, the more likely they would be included within the augmented reality indicator 120. In one embodiment, when a pedestrian 408 is crossing a crosswalk or roadway, indicia can be placed by them providing a heightened sense of alertness. Cross walk visuals can also appear in the indicator 120, for example, the pedestrians can be depicted as moving through indicia”, Paragraph 41).
Firstly, Ng-Thow-Hing remains silent regarding: broadcasting a basic safety message (BSM) with a dedicated short range communication (DSRC) device, the BSM comprising a location, a speed, and a direction of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection.  However, Cronin teaches that fully connected vehicles can communicate with other vehicles (that may be potential hazards) using V2V and other smart infrastructure using V2I or V2X via DSRCs and sending BSM data that includes at least position, speed, and heading about these relevant potential hazards (i.e. see slides 2-3 wherein slide 2 shows V2I, V2X, and V2V communication paths and slide 3 says that (a) Part 1 of a BPM includes position, speed, and heading as part of its core data elements that are ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method/system of Ng-Thow-Hing to broadcast BSMs including at least location, speed, and heading of nearby objects (i.e. the potential hazard pedestrian/-s or the potential hazard vehicle/-s to the host vehicle) via DSRCs, as taught by Cronin, in order to provide a means for generating relevant information about nearby objects that can then be used to determine whether or not these nearby objects pose a collision risk, and if so, to enable notification to the driver of the host vehicle about said nearby objects that pose a collision risk.
Secondly, Ng-Thow-Hing remains silent regarding: estimating a trajectory of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection based on the location, the speed, and the direction of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection; and predicting risk of collision between the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection and a host vehicle based on the trajectory of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection.  However, these limitations are taught by Morikawa (“The selection section selects a colliding object from among the nearby objects that are identified by the object information received by the receiver, and indicating the colliding object with the warning indicator, the colliding object being predicted to collide with the self-vehicle. Thus, selection of the nearby objects identified by the received object information is performed, for selecting or "sifting" only the colliding object(s) that are highly likely to collide with the self-vehicle, for the warning indicator. In other words, not-so-hazardous/relevant nearby objects, or the objects with little colliding possibility, are sifted out in the selection a bothering display that bothers the occupant or the driver with an warning indicator for all invisible nearby objects including ones with little or no collision possibility, which may otherwise be a trade-off of the improved effectiveness of the drive support display, is prevented by the drive support display device of the present disclosure”, Paragraphs 9-10, “The information obtainer 4a, e.g., a combination of a GPS sensor, a speed sensor, etc., obtains a travel position, a travel direction, and a travel speed as travel information of the other vehicle 4”, Paragraph 30, “The information processor 4c generates obstacle information I.sub.VV based on the obtained information by the information obtainer 4a and the detection result by the field detector 4b, which is used for distinguishing the determined obstacle. The obstacle information I.sub.VV includes, as information about an obstacle, a type of the object, a position of the object, a moving direction of the object, and a moving speed of the object”, Paragraph 32, “The information obtainer 20 obtains a travel position, a travel direction, and a travel speed, for example, as a combination a GPS sensor, a speed sensor, etc. as self-vehicle information Is about the travel state of the self-vehicle 1”, Paragraph 37, “selection block 51…selects the colliding object 3a from among at least one nearby object 3 that is identified by the object information It, which is predicted to collide with the self-vehicle 1”, Paragraph 44, “the collision probability is computed based on (i) the clearance derived from a comparison between the current position of the colliding object 3a and the travel position of the self-vehicle, (ii) the moving direction of the colliding object 3a and the travel direction of the self-vehicle 1, and (iii) the moving speed of the colliding object 3a and the travel speed of the self-vehicle 1”, Paragraph 45).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing to estimate trajectories and risk of collision of the nearby objects (i.e. the potential hazard pedestrian/-s or “not-so-hazardous/relevant nearby objects, or the objects with little colliding possibility, are sifted out…Therefore, a bothering display that bothers the occupant or the driver with an warning indicator for all invisible nearby objects including ones with little or no collision possibility, which may otherwise be a trade-off of the improved effectiveness of the drive support display, is prevented by the drive support display device of the present disclosure”, Paragraph 10).
Thirdly, Ng-Thow-Hing does not clearly disclose “augmenting the image by bounding a portion of the image, wherein the coordinates of the bounded portion in the image correspond to the location of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera mounted to the infrastructure at the intersection” because the augmented reality indicator 120 as shown in Fig. 1 of Ng-Thow-Hing is an exemplary indicia shape (i.e. circle) that may not fully bound/enclose the detected potential hazard pedestrian/-s or potential hazard vehicle/-s in its/their specific location; however, Yoshida clearly teaches this bounding box as fully enclosed and fully surrounding the detected potential hazard pedestrian/-s or potential hazard vehicle/-s in its/their specific location (“FIG. 6 is a diagram for describing another example of the virtual image display of the obstacle…The reference number 601 represents the generated virtual image”, Paragraph 45; see Fig. 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing (specifically, modified the bounded portion of the image of Ng-Thow-Hing) with a fully enclosed bounding box at the corresponding location of the detected potential hazard pedestrian/-s or 
Note that the above obviousness discussion pertaining to the modifying references Cronin, Morikawa, and Yoshida are equally applicable to the remainder of the claims, particularly the other independent Claim 10, but will not be repeated for the sake of brevity.
Regarding Claim 10 (Independent), Ng-Thow-Hing (as modified by Cronin, further modified by Morikawa, and further modified by Yoshida as described above) teaches an augmented visualization system (pedestrian intersection alert system 300) for a host vehicle (vehicle 304) comprising:
at least one camera providing an image of an intersection (“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304. Target sensor(s) 308 can include, but are not limited to, cameras…”, Paragraph 36);
a dedicated short range communication (DSRC) device configured to receive data broadcast from the at least one camera providing the image of the intersection (“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304”, Paragraph 36, intersection 400), wherein the data comprises a basic safety message (BSM) comprising a location, a speed, and a direction of a potential hazard vehicle or a potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection (see the ; and
a processor (“The device 200 can include an augmented reality controller 230 which has a processor 240 to execute software instructions 250 to perform operations”, Paragraph 29) configured to:
estimate a trajectory of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection based on the location, the speed, and the direction of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection (see the discussion per the rejection of independent Claim 1 above pertaining to Morikawa, which is not being repeated for the sake of brevity);
predict risk of collision between the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection and [[a]] the host vehicle based on the trajectory of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection (see the discussion per the rejection of independent Claim 1 above pertaining to Morikawa, which is not being repeated for the sake of brevity);
augment the image on a display of the host vehicle (volumetric head-up display 106) by bounding a portion of the image based on the risk of collision between the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection and [[a]] the host vehicle, wherein coordinates (i.e. the x, y, and/or z positioning of each object/pedestrian in the real world intersection converted into the associated x, y, and/or z positioning of each pedestrian/object in the field of view of the indicator 120) of the bounded portion in the image correspond to the location of the potential hazard vehicle or the potential hazard pedestrian within the maximum detection range of the at least one camera providing the image of the intersection(“Detected pedestrians can be placed as dots within the augmented reality indicator showing locations of the pedestrians within the intersection”, Paragraph 23, “an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian intersection alert system”, Paragraph 26, “FIG. 7 illustrates an exemplary point of view 700 as the driver 302 is at the intersection 400 and the augmented reality indicator 120 is populated with pedestrian indicia 704 and 706…The target 3D mapping 342 can spatially overlay indicia 704 and 706 for the corresponding detected pedestrians 708 and 710 on the augmented reality indicator 120 projected by the volumetric head-up display 106 in the form of corresponding dots. In one embodiment, when a large number of pedestrians are detected, the dots 704 and 706 can be grouped together to form larger indicia. While represented as dots 704 and 706, other indicia can be used including avatars or a three-dimensional form”, Paragraphs 45-46; note that the augmented reality indicator 120 as shown in Fig. 1 shows an exemplary indicia shape (i.e. circle) that is in fact bounding a portion of the image that represents the location of at least the occluded pedestrian, and this particular shape can take any other form per the above cited portions of Paragraphs 45-46; also see the discussion per the rejection of independent Claim 1 above pertaining to Yoshida, which is not being repeated for the sake of brevity).
Regarding Claims 5 and 14, Ng-Thow-Hing as modified by Cronin, further modified by Morikawa, and further modified by Yoshida teaches the method of Claim 1 and the system of Claim 10, respectively, and Ng-Thow-Hing further discloses the at least one cameracameras, LIDAR, photoelectric sensors, or radar. Other types of sensor(s) 308, or a combination of sensor(s) 308, can be used”, Paragraph 36).
Regarding Claims 7 and 16, Ng-Thow-Hing as modified by Cronin, further modified by Morikawa, and further modified by Yoshida teaches the method of Claim 1 and the system of Claim 10, respectively, and Ng-Thow-Hing further discloses that the display is one of: a screen, a touch screen, a heads-up display, a helmet visor, and a windshield (head-up display 106).
Response to Arguments
Applicant's respectfully submitted remarks/arguments/amendments filed 26 Aug 21 have been fully considered but they are not persuasive.
Firstly, Applicant’s respectfully submitted remarks pertaining to the previously made Claim Objections indicate that they believe all claim informalities have been corrected.  While Examiner is persuaded that the amendments/cancelations made to the claims have eliminated these objections, the amendment to the claims created an additional objection to independent Claim 1.  Please see the above Claim Objections section for further details.
Secondly, Applicant’s respectfully submitted remarks pertaining to the previously made 35 USC 112 rejections indicate that they believe the claim issues discussed in those previously made rejections under this statute have been corrected by amendment or have been rendered moot by cancelation.  No specific arguments were made other than stating that Claims 1 and 10 are currently “clear and definite”.  Examiner is not persuaded by Applicant’s argument, and 35 USC 112(b)/(d) rejections either remain or have been made against all remaining claims in response to the newly amended claims.  Please see the above Claim Rejections under 35 USC 112 section for further details.
Thirdly, Applicant’s respectfully submitted remarks pertaining to the previously made 35 USC 103 prior art rejections indicate that Applicant traverses these rejections based on the belief that (a) Ng-Thow-Hing does not disclose the amended limitations from independent Claims 1 and 10 requiring that there is a risk collision prediction made between the detected objects and the host vehicle, (b) Ng-Thow-Hing does not disclose the amended limitations from independent Claims 1 and 10 requiring that the image be augmented by bounding a portion of the image, wherein coordinates of the bounded portion in the image 
In rebuttal to (a+c), the Examiner holds that this requirement would have been obvious to one of ordinary skill in the art at the time of filing based on a modification to Ng-Thow-Hing with Morikawa (already of record) used in the instant Office action’s prior art rejections.  Morikawa teaches far more than just determining the probability of an object being obscured from a driver’s view, and more specifically, that there is a risk collision prediction made between the detected objects and the host vehicle based on data received about the detected objects (“The selection section selects a colliding object from among the nearby objects that are identified by the object information received by the receiver, and indicating the colliding object with the warning indicator, the colliding object being predicted to collide with the self-vehicle. Thus, selection of the nearby objects identified by the received object information is performed, for selecting or "sifting" only the colliding object(s) that are highly likely to collide with the self-vehicle, for the warning indicator. In other words, not-so-hazardous/relevant nearby objects, or the objects with little colliding possibility, are sifted out in the selection even when they are in the invisible state (i.e., in the dead angle). Therefore, a bothering display that bothers the occupant or the driver with an warning indicator for all invisible nearby objects including ones with little or no collision possibility, which may otherwise be a trade-off of the improved effectiveness of the drive support display, is prevented by the drive support display device of the present disclosure”, Paragraphs 9-10, “The information obtainer 4a, e.g., a combination of a GPS sensor, a speed sensor, etc., obtains a travel position, a travel direction, and a travel speed as travel information of the other vehicle 4”, Paragraph 30, “The information processor 4c generates obstacle information I.sub.VV based on the obtained information by the information obtainer 4a and the detection a position of the object, a moving direction of the object, and a moving speed of the object”, Paragraph 32, “The information obtainer 20 obtains a travel position, a travel direction, and a travel speed, for example, as a combination a GPS sensor, a speed sensor, etc. as self-vehicle information Is about the travel state of the self-vehicle 1”, Paragraph 37, “selection block 51…selects the colliding object 3a from among at least one nearby object 3 that is identified by the object information It, which is predicted to collide with the self-vehicle 1”, Paragraph 44, “the collision probability is computed based on (i) the clearance derived from a comparison between the current position of the colliding object 3a and the travel position of the self-vehicle, (ii) the moving direction of the colliding object 3a and the travel direction of the self-vehicle 1, and (iii) the moving speed of the colliding object 3a and the travel speed of the self-vehicle 1”, Paragraph 45).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method/system of Ng-Thow-Hing to estimate trajectories and risk of collision of the nearby objects (i.e. the potential hazard pedestrian/-s or the potential hazard vehicle/-s to the host vehicle) based on externally-received information including at least location, speed, and heading of the nearby objects (that may have been at least partly received from one or more BSMs generated by one or more DSRCs as per the previous modification to Ng-Thow-Hing with Cronin, as discussed in the instant Office action’s prior art rejection of independent Claim 1), as taught by Morikawa, in order to provide a means for estimating whether any given potential hazard pedestrian/-s or potential hazard vehicle/-s is a collision risk to the host vehicle, which would then provide an appropriate threshold for whether or not to include said potential hazard pedestrian/-s or potential hazard vehicle/-s in additional processing, thus minimizing the bother to a driver for non-relevant nearby objects (“not-so-hazardous/relevant nearby objects, or the objects with little colliding possibility, are sifted a bothering display that bothers the occupant or the driver with an warning indicator for all invisible nearby objects including ones with little or no collision possibility, which may otherwise be a trade-off of the improved effectiveness of the drive support display, is prevented by the drive support display device of the present disclosure”, Paragraph 10).
In rebuttal to (b), the Examiner holds that this requirement would have been obvious to one or ordinary skill in the art at the time of filing based on a further modification to Ng-Thow-Hing with Yoshida (already of record) used in the instant Office action’s prior art rejections.  Ng-Thow-Hing discloses bounded circles (see Fig. 1) that correspond with the coordinates of the locations of each potential hazard pedestrian or potential hazard vehicle as they correlate with the upcoming intersection, and furthermore, Yoshida clearly teaches the bounding box as fully enclosed and fully surrounding the detected obstacle (i.e. potential hazard pedestrian or potential hazard vehicle) at the specific location of the obstacle(“FIG. 6 is a diagram for describing another example of the virtual image display of the obstacle…The reference number 601 represents the generated virtual image”, Paragraph 45; see Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing (specifically, modified the bounded portion of the image of Ng-Thow-Hing) with a fully enclosed bounding box at the corresponding location of the detected potential hazard pedestrian/-s or potential hazard vehicle/-s, as taught by Yoshida, to better visualize not just the location of the detected potential hazard pedestrian/-s or potential hazard vehicle/-s, but its/their size, based on the size of the bounding box used to enclose the detected potential hazard pedestrian/-s or potential hazard vehicle/-s (that have been predicted to have sufficient collision risk as per the previous modification to Ng-Thow-Hing with Morikawa).
As such, the claims are still hereby rejected and this action is hereby made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663